UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-2195



YACOUBA DIOMANDE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-547-465)


Submitted:   August 29, 2007            Decided:   September 13, 2007


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alexandru I. Craciunescu, INTERNATIONAL BUSINESS LAW FIRM, PC,
Washington, D.C., for Petitioner.    Peter D. Keisler, Assistant
Attorney General, M. Jocelyn Lopez Wright, Assistant Director,
Lindsay L. Chichester, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Yacouba Diomande, a native and citizen of Ivory Coast,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)    dismissing    his    appeal   from    the   immigration

judge’s decision finding him ineligible for adjustment of status

and ordering him removed to Ivory Coast. For the reasons discussed

below, we deny the petition for review.

           Diomande first contends that the Board erred in finding

that he was statutorily ineligible for adjustment of status.                 We

find that, because Diomande’s visa petition was revoked by the

United States Citizenship and Immigration Services (“USCIS”), he

did not have an immigrant visa immediately available to him and was

therefore statutorily ineligible for adjustment of status under the

plain language of the statute.             See 8 U.S.C. § 1255(i)(2)(B)

(2000); Kalezic v. INS, 647 F.2d 920, 922 (9th Cir. 1981) (finding

that petitioner was statutorily ineligible for adjustment because

the petition filed on his behalf had been revoked).

           He   next    argues      that    the   immigration       judge   had

jurisdiction    to   review   the   revocation    of   his   visa    petition.

Specifically, he argues that the immigration judge had jurisdiction

pursuant to 8 U.S.C.A. § 1201(i) (West 2005), and this Court’s

recent decision in      Perez-Vargas v. Gonzales, 478 F.3d 191 (4th

Cir. 2007).     Based on our review, however, we find that neither

§ 1201(i) nor our decision in Perez-Vargas vested the immigration


                                    - 2 -
judge with jurisdiction to review the revocation of the visa

petition at issue in this case.      To the extent that Diomande claims

that the Board and immigration judge violated his due process

rights by refusing to review the revocation of his visa petition,

we find that Diomande cannot allege a colorable constitutional

violation because he cannot establish that he has a property or

liberty interest at stake.      See Dekoladenu v. Gonzales, 459 F.3d

500, 508 (4th Cir. 2006), petition for cert. filed, 75 U.S.L.W.

(Mar. 22, 2007) (No. 06-1285).

          Finally,   Diomande   claims      that   the   Board   abused   its

discretion in upholding the immigration judge’s denial of his

motion for a continuance.     Based on our review of the record, we

find that no abuse of discretion occurred.         See Lendo v. Gonzales,

___ F.3d ___, ___, 2007 WL 1982038, *1 (4th Cir. July 10, 2007).

          Accordingly,   we   deny    the   petition     for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                 - 3 -